UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,
         Plaintiff,
                 v.                                       Criminal Case No. 18-109 (JDB)
 LOUIS KINGSBURY,
         Defendant.


                                  MEMORANDUM OPINION

       In United States v. Johnson, 314 F. Supp. 3d 248 (D.D.C. 2018), this Court rejected a

motion for a protective order governing body-worn camera materials that was materially

indistinguishable from [14] the government’s motion for a protective order governing the body-

worn camera footage at issue in this case and substantially similar to [15] the government’s motion

for a protective order governing certain police personnel data. Largely for the reasons given in

Johnson—which are summarized briefly below—the Court will grant the government’s motions

for protective orders but will enter orders that are consistent with Johnson.

       In Johnson, the Court explained that the government had failed to meet its burden of

showing good cause for several of the restrictions it sought to place on the defendant’s ability to

use and disclose body-worn camera footage. See Fed. R. Crim. 16(d). These restrictions included:

(1) a provision shifting the burden of redacting sensitive information from the body-worn camera

footage from the government to defense counsel, see id. at 252–55; and (2) provisions preventing

defense counsel from (a) using the footage in other cases, see id. at 255–56, (b) showing the footage

to her colleagues in the Federal Public Defender’s office, see id. at 256–57, and (c) retaining the

footage following an acquittal or the dismissal of charges against the defendant, see id. at 257.

However, the Court found that the government had shown good cause “for prohibiting Johnson
from disclosing the footage to the public at large,” and therefore said that it would “direct defense

counsel not to disclose even the redacted footage to persons outside the Federal Public Defender’s

office who are unrelated either to Johnson’s case or to some other judicial proceeding in which the

Federal Public Defender’s Office acts as counsel.” Id. at 257. 1

         Following the issuance of its opinion in Johnson, the Court directed the parties in this case

to confer and jointly propose protective orders governing the body-worn camera footage and police

personnel data at issue here. See July 27, 2018 Order [ECF No. 18]. Counsel were unable to reach

an agreement as to either issue, however, so Kingsbury submitted oppositions to both of the

government’s motions. See Def.’s Opp’n to Proposed Protective Order for Body Worn Camera

Materials (“Def.’s BWC Opp’n”) [ECF No. 20]; Def.’s Opp’n to Proposed Protective Order for

PPMS/CADRPTS Materials (“Def.’s PPMS/CADRPTS Opp’n”) [ECF No. 21]. The Court will

address each of the government’s motions (and Kingsbury’s oppositions thereto) in turn.

         I.       BODY-WORN CAMERA FOOTAGE

         As to body-worn camera footage, Kingsbury’s opposition asks to the Court to enter the

protective order described in Johnson in all respects but one. Kingsbury argues that unlike in

Johnson, where “the government represented that civilians were depicted on the [body-worn

camera] videos at issue,” here the government represents that “[only] one of the many videos

produced to defense counsel depicts a civilian.” Id. at 2. Kingsbury therefore asks to Court to

impose the Johnson protective order only as to that video and to allow the remaining body-worn

camera footage to be disclosed without any use or disclosure limitations. See id. 2



         1
           The defendant in Johnson later agreed to enter a guilty plea, so a protective order was ultimately never
entered. See Plea Agreement, United States v. Johnson, Crim. Case No. 18-99 (D.D.C. Aug. 29, 2018), ECF No. 26.
         2
           Although the government did not file a reply to defendant’s opposition, its original motion seeks a protective
order governing all body-worn camera footage. See Gov’t’s Mot. for Protective Order Governing Body Worn Camera
Materials (“Gov’t’s BWC Mot.”) [ECF No. 14] at 2.
                                                                2
       Kingsbury’s request for the protective order described in Johnson will be granted, but its

request to limit the scope of that order will be denied. Kingsbury is correct that here, unlike in

Johnson, the government has not specifically averred that the body-worn camera footage at issue

depicts civilian witnesses. But the privacy of civilians was only one of several reasons given in

Johnson for prohibiting the distribution of body-worn camera footage to the public at large. See

Johnson, 314 F. Supp. 3d at 257. The Court also relied on the government’s representations that

“as a general matter, body-worn camera footage is likely to contain sensitive information in which

witnesses and others depicted on the footage”—who, in all likelihood, would include police

officers—“have a legitimate privacy interest.” Johnson, 314 F. Supp. 3d at 257; see Gov’t’s BWC

Mot. at 2–4 (repeating those representations here). The need to protect the privacy of noncivilian

witnesses (i.e., the police) weighs equally here as it did in Johnson.

       Moreover, the Court noted in Johnson that the D.C. Code and the regulations promulgated

thereunder by the Metropolitan Police Department (“MPD”) embodied a “policy judgment” that

body-worn camera materials “tend to contain information that implicates privacy concerns.”

Johnson, 314 F. Supp. 3d at 257; see D.C. Code § 5-116.32 (directing MPD to promulgate

“standards for public access to body-worn camera recordings”); D.C. Mun. Regs. tit. 24, §

3902.5(b)–.6 (providing that body-worn camera footage must be obtained through a request under

D.C.’s Freedom of Information Act (“FOIA”) before it may be publicly disclosed). Without some

particularized showing of necessity, the Court is not inclined to permit Kingsbury to circumvent

these provisions, which are specifically designed to protect personal privacy. See, e.g., D.C. Code

§ 2-534(a)(2) (exempting from disclosure under FOIA “information of a personal nature where the

public disclosure thereof would constitute a clearly unwarranted invasion of personal privacy”);

id. § 2-534(a)(2A) (exempting specific types of body-worn camera footage).

                                                      3
        In sum, the generalized privacy concerns raised by the government—as well as a respect

for the statutory and regulatory processes created by the District—are sufficient to justify what is,

at bottom, a relatively modest restriction: a prohibition on using or disclosing that the body-worn

camera footage for purposes unrelated to Kingsbury’s case (or to any other case in which the

Federal Public Defender acts as counsel). The Court will therefore enter the protective order

described in Johnson as to all of the body-worn camera footage at issue here.

        II.     PPMS/CADRPTS DATA

        The government also seeks a protective order governing the use and disclosure of certain

personnel data regarding the police-officer witnesses in this case: specifically, a list of any internal

disciplinary proceeding against those officers that was either (1) sustained by MPD, regardless of

when it was opened; or (2) open at any time during the officer’s assignment to Kingsbury’s case,

regardless of whether it was ultimately sustained.         See Gov’t’s Mot. for Protective Order

Governing PPMS/CADRPTS Materials (“Gov’t’s PPMS/CADRPTS Mot.”) [ECF No. 15] at 9.

The government’s proposed protective order would impose many of the restrictions that the Court

rejected as to body-worn camera materials in Johnson. See [Proposed] Protective Order Governing

Discovery of PPMS/CADRPTS Materials [ECF No. 15-1] ¶¶ 1, 3, 5, 8 (proposing to bar defense

counsel from using the data in connection with any other case and from sharing it with her

colleagues at the Federal Public Defender’s Office, to require defense counsel to redact sensitive

information from the data before showing it to Kingsbury, and to require her to destroy the data in

the event of an acquittal or dismissal). Although Kingsbury does not object to a protective order

being entered as to all PPMS/CADRPTS materials, he proposes a more limited order—essentially,

an analogue of the order described in Johnson. See Def.’s PPMS/CADRPTS Opp’n at 2.




                                                       4
         The Court will enter Kingsbury’s proposed protective order. Nothing in the government’s

motion points to any meaningful differences (for privacy purposes, at least) between the body-

worn camera footage at issue in Johnson and the police personnel data at issue here. 3 To be sure,

a police officer has a legitimate privacy interest in “protect[ing] against the dissemination of

allegations that are ultimately resolved in the officer’s favor” and “ensur[ing] that officer

disciplinary matters deemed irrelevant, unreliable, trivial, or otherwise inadmissible [do] not enter

the public domain.” Gov’t’s PPMS/CADRPTS Mot. at 4; see Huthnance v. District of Columbia,

255 F.R.D. 285, 297 (D.D.C. 2008) (“[T]he disclosure of information about disciplinary actions

taken against [police] officers . . . would invade their privacy and their reasonable expectation that

their superiors’ view of how they performed their duties would . . . not be publicly disclosed.”).

But the Court finds that this interest is adequately protected by the prohibitions on disclosure

approved in Johnson: that is, except where disclosure “reasonably can be expected to further the

investigation of [Kingsbury’s] case and the preparation of his defense” or in connection with

another case where the Federal Public Defender acts as counsel. Johnson, 314 F. Supp. 3d at 258.4

Nor will the other restrictions rejected in Johnson be permitted here as to the PPMS/CADRPTS

data; hence, defense counsel will not bear the burden of redacting that data, and she will be free to

share it with her colleagues in the Federal Public Defender’s Office, to use it in other cases where

the Federal Public Defender acts as counsel, and to retain it in the event of an acquittal or dismissal.

                                                 *        *        *




         3
           Nor has the government filed a reply addressing Kingsbury’s explicit reliance on Johnson in his opposition.
         4
           Accord Huthnance, 255 F.R.D. at 296 (concluding that the District had shown good cause for a protective
order governing police personnel data in a civil case in part because, as was true of the body-camera footage in
Johnson, “the disclosure of certain [police] personnel information by the District is regulated by . . . statute[]” and
“appears to be protected from disclosure under the District of Columbia Freedom of Information Act insofar as it
constitutes an unwarranted invasion of the privacy of the police officers”).
                                                               5
       For the foregoing reasons, the government’s motions for protective orders will be granted

subject to the modifications described above. Separate protective orders consistent with this

opinion have been issued on this date.



                                                                      /s/
                                                              JOHN D. BATES
                                                         United States District Judge
Dated: September 4, 2018




                                                  6